Citation Nr: 0205920	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hip 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for spondylolisthesis at L5-S1.  

(The issues of entitlement to service connection for 
residuals of bilateral ankle sprains, and entitlement to 
service connection for snoring and sleep apnea, are the 
subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.  

The matters herein adjudicated come before the Board of 
Veterans' Appeals (Board) on appeal from July 1999 and 
January 2000 ratings decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.  In July 1999, the RO granted service 
connection for spondylolisthesis at L5-S1, evaluated as 10 
percent disabling from September 1, 1997; the initial 
evaluation was subsequently increased to 20 percent from 
September 1, 1997.  A January 2000 rating action denied 
service connection for tinnitus and left hip pain.  

In a January 1998 rating decision, the RO denied service 
connection for chronic disability manifested by left hip 
injury with muscle strain.  The veteran was notified of the 
adverse decision, along with his procedural and appellate 
rights, by correspondence dated on January 12, 1998, but an 
appeal regarding this issue was not initiated within one year 
of notification thereof.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (2001).  In this regard, 
the Board notes that a report of contact indicating that the 
veteran wished to amend his claim to include service 
connection for left hip pain is dated January 20, 1999, after 
the applicable time limit and, thus, can not be considered a 
timely notice of disagreement.  As the January 1998 decision 
is final, the Board has rephrased the issue to whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a left hip disability.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Given the 
decision reached below, the Board finds that the veteran will 
not been prejudiced by the Board's consideration of this 
issue in the first instance.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a 
bilateral wrist disability.  At his November 2000 hearing, 
however, the veteran withdrew the claim as it related to the 
left wrist.  During the pendency of the appeal, the RO, in an 
April 2001 rating decision, granted service connection for 
cysts of the right wrist and right ring finger, evaluated as 
10 percent disabling.  The veteran was notified of this 
decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of 
bilateral ankle sprains, and snoring and sleep apnea pursuant 
to 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision in January 1998 denied 
service connection for chronic disability manifested by left 
hip injury with muscle strain.

3.  Evidence received since the January 1998 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for left hip 
disability. 

4.  Chronic residual disability of left hip injury, diagnosed 
as cramping pain in the left upper anterior thigh, is related 
to active service.  

5.  It is at least as likely as not that the veteran incurred 
tinnitus during service due to noise exposure.

6.  The veteran's service-connected low back disability is 
manifested by complaints of pain productive of functional 
impairment comparable to no more than moderate limitation of 
motion, with no neurological findings.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for a left hip disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).  

2.  Chronic residual disability of a left hip injury, 
diagnosed as cramping pain in the left upper anterior thigh, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  The criteria for an initial rating in excess of 20 
percent for spondylolisthesis at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the information and evidence necessary to substantiate a 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The record reflects that the 
veteran's service medical records as well as post-service VA 
and private treatment records have been associated with the 
claims file.  The veteran has not indicated that there are 
any additional records that could be obtained.  The veteran 
has been afforded VA examinations in relation to his 
disabilities.  

The record discloses that the July 1999 and January 2000 
rating decisions provided the veteran with the reasons and 
bases for the denial of his claims.  The July 2000 statements 
of the case and the April 2001 supplemental statement of the 
case provided the veteran with the applicable laws and 
regulations  governing his service connection claims as well 
as the criteria for a higher evaluation for his service-
connected low back disability.  

Accordingly, the Board finds that all information and 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

I.  Factual Background

The veteran's DD 214 shows that he had 20 years of active 
service in the U.S. Air Force.  Although there is no foreign 
service noted, the document reflects that he was awarded the 
Southwest Asia Service Medal with a Bronze Service Star.  His 
military occupational specialty (MOS) was aerospace 
maintenance craftsman.  

The service medical records show that the veteran was 
hospitalized in August 1978 following a water skiing 
accident.  He reported that he heard a pop in the left hip 
and had the onset of severe pain.  Examination revealed pain 
on passive range of motion of the left hip, but stable with 
flexion, adduction and internal rotation.  He was tender 
anteriorly over the rectus femoris muscle.  The discharge 
diagnoses were strain of the left rectus femoris muscle, 
resolving, and possible posterior dislocation of the left hip 
with spontaneous reduction by history, unlikely.  It was 
reported in October 1978 that the veteran was seen for 
follow-up of the left hip and that he had been on limited 
duty.  He was to return to full duty without restriction, and 
to return to the clinic in one year.  

The records indicate that the veteran was issued ear plugs in 
June 1980.  In March 1984, he complained of ear discomfort 
especially with using ear protectors on the flight line.  The 
diagnoses were "eustachian tube [illegible]" and mild 
otitis externa.  It was reported in June 1993 that the 
veteran denied having ringing in the ears.

In a January 1998 rating decision, the RO denied service 
connection for chronic disability manifested by left hip 
injury with muscle strain.  That month, the veteran was 
advised of his procedural and appellate rights; however, he 
did not file an appeal.  

A private lumbar spine radiology examination in March 1998 
revealed Grade II spondylolytic spondylolisthesis of L5 upon 
S1.  

On VA spine examination in January 1999, the veteran 
complained of intermittent to constant low back pain.  He 
stated that he had increased back pain on lying on his back 
too long, prolonged standing, or any prolonged long distance 
walking.  He also had increased back pain with bending 
backwards, heavy lifting or prolonged sitting.  Physical 
examination revealed that range of motion of the back was 
forward flexion to 80 degrees, extension to 15 degrees, 
lateral flexion, bilaterally, to 25 degrees, and rotation, 
bilaterally, to 25 degrees.  The veteran had mild flattening 
of the lumbar curve when he stood erect.  He could heel toe 
walk and did straight leg raises with each leg to 90 degrees 
with complaint of lumbar pain.  The veteran was noted to have 
pain with backward extension, bilateral lateral motion, 
rotation and flexion.  There was tightness in the muscles of 
the low back.  There were no definitive neurological findings 
noted.  X-rays of the lumbar spine revealed first degree 
(possible second degree) spondylolysis of L5-S1 with 
bilateral pars defect.  The diagnosis was Grade I with 
possible grade II spondylosis and spondylolisthesis of L5-S1 
with bilateral pars defect.  

In a July 1999 rating decision, the RO granted service 
connection for spondylolysis at L5-S1, evaluated as 10 
percent disabling from September 1, 1997.  

On VA audiometric examination in August 1999, the veteran 
complained of tinnitus which began in 1990-1991.  He 
indicated that the tinnitus affected his work and sleep and 
that he could not hear things or thought he heard things at 
work, but that it was just his tinnitus.  The veteran 
reported he had been exposed to engine noise on the flight 
line and associated equipment for approximately 20 years 
while in the U.S. Air Force.  He reported he had been also 
exposed to the same noise in his present job at Raytheon 
since September 1997 to the present.  The veteran stated that 
the tinnitus was bilateral and constant and sounded like a 
power line.  The examiner noted that a tinnitus match was 
attempted but was unsuccessful.  The examiner noted that the 
etiology of the veteran's tinnitus was unknown.  Audiometric 
testing revealed normal hearing with the exception of a mild 
sensory neural hearing loss at 4,000 Hertz in the right ear.  

The veteran was afforded a VA orthopedic examination in 
September 1999.  The examiner noted that the veteran's claims 
file and some military records were available for review.  It 
was noted that the veteran fell and twisted his right leg 
while water skiing in 1978.  The veteran reported that it was 
sticking straight out to the side and that he was told he 
pulled a muscle.  He indicated that it healed well but that 
through the years he had developed chronic periodic pain when 
he stood still in the left upper thigh area in the groin 
area.  He stated that the pain would clear up if he moved.  
He reported he also had a similar low back pain.  He had good 
use of the left leg otherwise.  He complained of sharp pain 
if he stood still very long and stiffness.  He indicated that 
flare-ups would happen periodically and were precipitated by 
standing still.  He reported no functional impairment and 
denied using crutches or braces.  It was noted that the 
veteran worked regularly as a mechanic and did not miss any 
work.  

On physical examination, range of motion of the hip was 
normal with no complaints of pain.  Strength of muscles 
appeared normal in the thigh.  He did get some low back pain 
sometimes.  There was no edema, swelling or guarding.  The 
veteran walked normally and could squat and stand up well, 
although sometimes he felt a little back pain but not today.  
There was no ankylosis noted.  The legs were normal length.  
Range of motion in the hip was flexion to 125 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 45 degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees.  It was noted that X-rays of the left 
hip in August 1999 were negative.  The diagnosis was cramping 
in the left upper anterior thigh, periodically removed by 
movement, probable residuals of injury in 1978 to the deep 
muscles.  

VA outpatient treatment records dated from May 2000 to 
February 2001 reflect continued complaints of low back pain.  
In May 2000, examination of the lumbar spine showed fair 
range of motion although the veteran did complain of pain on 
motion.  His gait was normal.  Later that month, he reported 
a gradual increase in his back pain.  He indicated that the 
back pain was primarily at the L5-S1 paraspinal muscle.  He 
denied any radiating pain.  He did have some difficulty 
standing for a long time and noted that even when shaving he 
tended to bend forward because of back pain.  Physical 
therapy was recommended including a lumbar muscle stretching 
exercise program.  

In November 2000, the veteran testified that he dislocated 
his left hip water skiing in service.  He reported having 
deep pain in the left hip joint which had decreased to about 
two times a month since he started seeing a chiropractor.  He 
denied any treatment for his left hip since service.  He 
stated that he had increased back pain with activity, that 
the pain occasionally radiated into the hip, and that he 
self-treated with heat and Ibuprofen.  He indicated that he 
had seen a chiropractor about 20 times in the past year.  He 
denied missing any work because of back pain.  He also 
reported having constant ringing in his ears, the right more 
than the left, which began in service.  The veteran indicated 
that since retiring from service he has worked in aircraft 
maintenance at Raytheon.  See November 2000 hearing 
transcript.  

In a November 2000 statement, a chiropractor opined that the 
veteran's complaints were associated with his lower lumbar 
region subluxation.  He reported that the veteran's low back 
condition could cause other problems throughout the spine and 
body with time.  

In an April 2001 rating decision, the evaluation for the 
veteran's service-connected low back disability was increased 
to 20 percent from September 1, 1997.  

I.  Analysis

A.  Left Hip - New and Material Evidence

Initially, the Board notes that VCAA specifies that the 
changes in the new legislation do not require VA to reopen a 
previously disallowed claim unless new and material evidence 
has been received.  VCAA § 3(a) (2000) (codified at 
38 U.S.C.A. §5103A).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  These regulations detailed when 
VA would assist a claimant trying to reopen finally decided 
claims.  It is significant to point out, however, that the 
regulations are applicable to claims received on or after 
August 29, 2001.  As the claim in this case was filed prior 
to this date, the regulations are not applicable here. 

Because the RO previously denied the veteran's claim for 
service connection for a left hip disability in a January 
1998 rating decision, and he did not initiate an appeal by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. §§ 7104(a)-(b), 7105(c) applies.  
As such, the veteran's claim for this benefit may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

In reviewing the evidence received since the January 1998 
rating decision, the Board notes that among the evidence is a 
September 1999 VA joints examination wherein the examiner 
concluded that the veteran's left upper thigh pain was 
probably a residual of the 1978 in-service injury to the deep 
muscles.  

The Board finds that the evidence constitutes "new and 
material" evidence to reopen the veteran's claim.  
Specifically, the Board finds that this evidence was not 
before the RO in 1998, and bears directly and substantially 
upon the specific matter under consideration, as it relates 
current left hip disability to service.  As such, it is 
neither cumulative nor redundant, and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  Accordingly, the evidence is new and 
material to reopen the claim for service connection for a 
left hip disability.  To this extent, the appeal is granted.

B.  Left Hip - De Novo review

The veteran and his representative have been provided notice 
of the applicable law, information and evidence necessary to 
consider the service connection claim, on the merits, 
including in text in the statements of the case, and 
supplemental statement of the case.  Moreover, the veteran 
and his representative have set forth arguments in this 
regard evidencing knowledge of the matter.  As such, the 
Board finds the veteran is not adversely impacted by the 
Board's de novo adjudication of the reopened claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The Board must decide whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event.  However, if the 
preponderance of the evidence is against the veteran's claim, 
the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
evidence supports the grant of service connection for 
residual disability of a left hip injury.  The service 
medical records show that the veteran injured his left hip in 
a water skiing accident in 1978.  The diagnoses at that time 
were strain of the left rectus femoris muscle and possible 
posterior dislocation of the left hip.  VA examination in 
September 1999 resulted in a diagnosis of cramping pain in 
the left upper anterior thigh.  The VA examiner concluded 
that the left thigh pain was probably a residual of the 1978 
injury with injury to the deep muscles.  The examiner noted 
that the veteran's claims file and service records were 
reviewed in conjunction with the examination.  Given the 
examiner's opinion, the Board finds that the evidence 
supports the claim for service connection for residual 
disability of a left hip injury, currently manifested by 
cramping pain in the left upper anterior thigh.  

The matter of service connection for a left hip disability 
having been wholly resolved in the veteran's favor, no 
prejudice arises from the Board's determination on the merits 
of the claim.  Bernard v. Brown, 4 Vet.App. 384, 392-394 
(1993).

C.  Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154 (West 1991).

The Board recognizes that the veteran's service medical 
records are negative for any indication that he suffered from 
tinnitus while on active duty.  On the other hand, the Board 
acknowledges that as the veteran's military records reflect 
an MOS in aircraft maintenance for almost 20 years, it can be 
reasonably stated that the circumstances of his service were 
consistent with noise exposure.  After service, he was 
exposed to the same noise in his present job at Raytheon 
since September 1997.  The August 1999 VA examiner indicated 
that the etiology of the veteran's tinnitus was unknown.  As 
such, the Board finds that it is just as likely as not that 
the veteran's tinnitus had its inception during his military 
service.  The benefit of the doubt will be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, and evaluating the 
claim based on the types and circumstances of the veteran's 
service as shown by his service records, the Board finds that 
the evidence regarding service connection for his tinnitus is 
at least in equipoise.  Therefore, resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for tinnitus is warranted.

D.  Increased Rating - low back

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's service-connected low back disability has been 
evaluated as 20 percent disabling under Diagnostic Codes 
5010-5295.  Under Diagnostic Code 5010, traumatic arthritis, 
substantiated by X-ray findings, is to be evaluated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under Diagnostic Code 5292, for limitation of 
motion of the lumbar spine, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under Diagnostic Code 5295, a 20 percent evaluation requires 
a lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Alternatively, the Board notes that under Diagnostic Code 
5293 moderate intervertebral disc syndrome with recurring 
attacks warrants a 20 percent evaluation; and severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent evaluation is assigned for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

As noted above, service connection was granted for 
spondylolisthesis at L5-S1 in July 1999; a 10 percent 
evaluation was assigned, effective from September 1, 1997.  
In April 2001, the rating was increased to 20 percent from 
September 1, 1997.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture does not meet the criteria for a 
higher evaluation under any of the aforementioned Diagnostic 
Codes.  In this regard, the Board notes that while the 
January 1999 VA examination revealed some slight flattening 
of the lordotic curve and some tightness of the muscles of 
the low back there is no evidence showing that the veteran 
has listing of the whole spine, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  There was no spasm 
or weakness of the lumbar spine noted.  As such, there is no 
evidence which would warrant a 40 percent rating under 
Diagnostic Code 5295.  In addition, while acknowledging that 
the veteran does have objectively demonstrated limitation of 
motion of the back (forward flexion to 80 degrees, extension 
to 15 degrees, lateral flexion to 25 degrees, and rotation to 
25 degrees), the Board does not consider the reduced range of 
motion to be more than moderate, even with consideration of 
complaints of pain.  Range of motion of the low back was 
described as fair on VA outpatient treatment in May 2000.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this 
case, however, there is no evidence suggesting that the 
veteran incurs any additional functional loss due to pain 
that is not already considered by the currently assigned 
evaluation of the Code under which the veteran is currently 
rated.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating under 
Diagnostic Code 5292.

Moreover, the Board finds that the probative medical evidence 
does not show that the veteran currently suffers from severe 
intervertebral disc syndrome, with recurrent attacks with 
intermittent relief.  In fact, the January 1999 examination 
found no definitive neurological findings.  As such, the 
Board is unable to conclude that the current symptomatology 
meets the criteria for a 40 percent rating under Diagnostic 
Code 5293.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left hip disability is reopened.

Entitlement to service connection for chronic residual 
disability of a left hip injury, currently manifested by 
cramping pain of the left anterior thigh, is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to an initial rating in excess of 20 percent for 
spondylolisthesis is denied.

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

